
	

113 HR 1886 IH: Promoting Border Commerce and Travel Act
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1886
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Ms. DelBene (for
			 herself, Mr. Hanna,
			 Mr. Owens,
			 Mr. Cramer,
			 Mr. Higgins, and
			 Mr. Huizenga of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit land border crossing fees.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Border Commerce and Travel
			 Act.
		2.Prohibition on
			 land border crossing feesThe
			 Secretary of Homeland Security may not establish, collect, or otherwise impose
			 a border crossing fee for pedestrians or passenger vehicles at land ports of
			 entry along the southern border or the northern border of the United States,
			 and may not conduct any study relating to the imposition of such a fee.
		
